1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
8    DEVONTE B. HARRIS,                                )   Case No. 1:17-cv-01370-DAD-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER DIRECTING DEFENDANTS TO FILE
10            v.                                       )   A RESPONSE TO PLAINTIFF’S MOTION TO
                                                           CONTINUE DEPOSITION ON OR BEFORE
                                                       )   JANUARY 3, 2020
11   T. QUILLEN, et al.,
                                                       )
12                    Defendants.                      )   [ECF No. 50]
                                                       )
13                                                     )

14            Plaintiff Devonte B. Harris is appearing pro se and in forma pauperis in this civil rights action

15   pursuant to 42 U.S.C. § 1983.

16            On December 20, 2019, Plaintiff filed a motion to continue his deposition which is noticed for

17   January 9, 2020, at California State Prison, Sacramento. Plaintiff contends that on December 11,

18   2019, he was transferred back to California State Prison, Corcoran and is not in possession of his legal

19   property.

20            Because of the impending deposition date, the Court HEREBY DIRECTS Defendants to file a

21   response to Plaintiff’s motion on or before January 3, 2020.

22
23   IT IS SO ORDERED.

24   Dated:        December 23, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                           1
